Citation Nr: 1436904	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  03-26 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as due to exposure to Agent Orange and/or ionizing radiation. 

2.  Entitlement to an increased evaluation for service-connected back disability. 

3.  Entitlement to service connection for arthritis, to include as due to exposure to Agent Orange and/or ionizing radiation. 

4.  Entitlement to an increased evaluation for service-connected right eye aphakia and left eye nuclear sclerotic cataract.

5.  Entitlement to an increased evaluation for service-connected right knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision, which denied a claim for service connection for arthritis (also claimed as calcium deposits); and a May 2010 rating decision, which granted service connection for right eye aphakia and left eye nuclear sclerotic cataract, assigning an evaluation of 30 percent, effective December 10, 2002, and granted service connection for right knee degenerative joint disease, assigning an evaluation of 10 percent, effective October 9, 2003.  

In January 2006 and September 2008, local hearings were held before Decision Review Officers at the Waco, Texas RO.  In April 2009, a Travel Board hearing was held before Veterans Law Judge Michael Lane.  Thereafter, in December 2012, another Travel Board hearing was held before Veterans Law Judge Michael Pappas and Acting Veterans Law Judge Andrew Mackenzie.  Transcripts of these proceedings have been associated with the claims folder.  The Board notes that Veterans Law Judges who participated in hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013); see also Arneson v. Shinseki, 24 Vet. App. 379 (2011). 
By law, appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (2013).  All three of the Veterans Law Judges have who participated in the hearings have signed below.

Additionally, pursuant to Arneson, a letter was sent to the Veteran in June 2014 notifying him that because he had presented testimony to two Veterans Law Judges with regard to one of the one issues on appeal he had the option of having a third hearing with a Veterans Law Judge who would be assigned to the panel to decide his appeal.  In July 2014, the Veteran responded that he did not wish to appear at a hearing before a third Veterans Law Judge.  Therefore, in accordance with Arneson, an additional hearing is not needed.

In October 2009, the Board remanded the issue of entitlement to service connection for arthritis for further development.  In December 2011, the Board remanded the issues of service connection for arthritis and increased evaluations for the right eye and right knee disabilities.  The case has been returned to the Board for appellate consideration. 

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case which has not been considered by the agency of original jurisdiction.  During his December 2011 hearing, he indicated that he was waiving initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.  The Veteran submitted additional evidence subsequent to the December 2011 hearing, and in May 2013 he indicated that he was waiving consideration of the additional evidence.  Thus, the Board will consider the newly submitted evidence in the first instance.  38 C.F.R. §§ 19.37, 20.1304 (2013).

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During the pendency of the appeal, in a May 2013 rating decision the RO denied service connection for skin cancer and an increased evaluation for service-connected back disability.  In a June 2013, the Veteran submitted a notice of disagreement as to these issues.  The RO has not provided the Veteran with a statement of the case in response to this notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the RO to issue a statement of the case addressing the claims for service connection for skin cancer and an increased evaluation for service-connected back disability.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

As to the claim for service connection for arthritis, in December 2011the Board remanded the matter to afford the Veteran an examination.  In remanding the matter for an examination, the Board noted the Veteran's testimony that he experienced arthritis of the thumb and toe joints since active duty.  The Veteran was afforded an examination in July 2012.  Finding that the Veteran's arthritis was less likely than not related to service, the VA examiner indicated that the Veteran's arthritis was more likely due to chronic degenerative changes associated with aging.  In the report, the examiner cited to the Veteran's relevant service treatment records showing treatment for the various joints.  The Board finds that the July 2012 VA examination is inadequate.  The examiner failed to provide any reasons or basis in providing his opinion; he did not address the Veteran's contentions that he has experienced arthritis in the thumb and toes since service or that his disability is due to exposure to radiation and/or Agent Orange.  In October 2009, the Board already conceded the Veteran's exposure to ionizing radiation during service.  Therefore, on remand the Veteran must be afforded another examination to determine the etiology of his claimed arthritis.  

As to increased evaluations for service-connected right eye aphakia and left eye nuclear sclerotic cataract and right knee degenerative joint disease, during his December 2012 hearing the Veteran indicated that his eyes had been worsening and that in April 2012 his right knee had given way.  He was last afforded examinations for his disabilities in 2009 (knee) and 2011 (eye).  Therefore, he should be provided updated examinations to determine the current severity of his disabilities.  
Additionally, any outstanding/ongoing medical records should be obtained while this matter is on remand. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Issue a statement of the case on the issues of service connection for skin cancer and an increased evaluation for service-connected back disability.  The Veteran should be informed of the requirements to perfect an appeal with respect to this new issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

2. With any necessary assistance from the Veteran, obtain any outstanding/ongoing medical records.  All efforts to obtain additional evidence must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2013).

3. Schedule the Veteran for an appropriate VA examination for his claim for service connection for arthritis.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file, to include the December 2011 and current remands, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his arthritis.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has arthritis (other than arthritis of the back and the right knee), to specifically include arthritis of the toes, fingers, thumbs, and shoulders.  If so, an opinion should be provided as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's arthritis, to specifically include arthritis of the toes, fingers, thumbs, and shoulders, was incurred in or aggravated by active duty, or are otherwise related to service, to include exposure to ionizing radiation and/or Agent Orange.  

The examiner must also address the Veteran's contentions that he has experienced arthritis in his thumb and toes since service. 

It would be helpful if the examiners would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent) or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide complete rationales for any opinions provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should state such and provide rationale for that non-opinion.

4. Schedule the Veteran to undergo an appropriate VA examination for the purpose of ascertaining the current nature and severity of the service-connected right eye aphakia and left eye nuclear sclerotic cataract.  Any indicated diagnostic tests and studies must be accomplished.  The claims file, to include the Veteran's private treatment records, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

The examiner should present a detailed report as to his/her objective findings regarding the Veteran's eye disability, including a visual acuity test. 

5. Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected right knee degenerative joint disease.  The claims folder must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating knee disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted on the evaluation report.  

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. The examiner must specifically state range of motion findings using a goniometer, and indicate on the examination report that a goniometer was used.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should also provide an opinion concerning the impact of the disorder on the Veteran's ability to work, to include determining  whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected knee disorder. 

The examination report must include a complete rationale for all opinions and conclusions reached. 

6. Thereafter, readjudicate the Veteran's claims for service connection for arthritis, to include as due to exposure to Agent Orange and/or ionizing radiation, and increased evaluations for service-connected right eye aphakia and left eye nuclear sclerotic cataract and 
right knee degenerative joint disease.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_______________________                                        _______________________
     MICHAEL LANE			      A. C. MACKENZIE
    Veterans Law Judge                                                       Acting Veterans Law Judge 
Board of Veterans' Appeals                                            Board of Veterans' Appeals



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


